Citation Nr: 9911083	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an original disability rating in excess of 20 
percent for residuals of a partial meniscectomy of the left 
knee.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in April 1995.  That granted the veteran's 
claim of entitlement to service connection for status post 
partial meniscectomy, left knee and assigned a disability 
rating of 10 percent.  The rating assigned was duly appealed.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to the issue.  Therefore, the 
propriety of the rating from its effective date, through the 
point in time when a final resolution of each issue has been 
reached, is currently before the Board of Veterans' Appeals 
(Board).  Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson 
v. West, 12 Vet App 119 (1999).  Although the RO had not 
evaluated the veteran's claims in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for higher ratings.

The Court of Veterans Appeals (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of an initial disability evaluation upon service 
connection, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The service-connected residuals of a partial meniscectomy of 
the left knee have been manifested, since the grant of 
service connection, by minimal to mild pain on strenuous 
activity or prolonged standing or walking; a full range of 
motion, and no instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a partial meniscectomy of the left knee have not 
been met at any point since the effective date of the grant 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.71a, Diagnostic Codes (DCs) 
5256 - 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well-Grounded Claim and the Duty to Assist

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West.

The veteran noted on several occasions that he was planning 
on submitting private medical records in support of his 
claim.  The RO has repeatedly prompted the veteran to forward 
those records, most recently in December 1998.  The veteran 
has also not specifically identified those records so that 
the VA could procure them.  In light of the veteran failure 
to forward any information relevant to this treatment, the 
Board finds that the duty to assist been fulfilled.


Applicable Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The RO has evaluated the veteran's left knee disability as 20 
percent disabling under DC 5259-5257.  DC 5259 pertains to 
evaluations based on symptomatic removal of semilunar 
cartilage.  DC 5257 pertains to evaluations based on 
impairment of the knee consisting of recurrent subluxation or 
lateral instability.  Under DC 5257, "knee, other impairment 
of: Recurrent subluxation or lateral instability" which is 
slight warrants a 10 percent evaluation, where the disability 
is moderate a 20 percent evaluation requires moderate 
disability, and a 30 percent evaluation requires severe 
disability.  38 C.F.R. § 4.71a, DC 5257 (1997).

The maximum schedular rating under DC 5259, 10 percent for 
symptomatic removal of semilunar cartilage, has already been 
exceeded in the 20 percent rating currently awarded to the 
veteran. 

The Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  Under DC 5260, limitation of 
flexion of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Under DC 5261, limitation 
of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1995), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App.  259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations for arthritis under DC 5003 and for instability 
under DC 5257 do not violate the rule against pyramiding.  
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
DC 5262.

Evidence

A review of the veteran's service medical records reveals 
that he injured his left knee and in 1990 underwent a partial 
meniscectomy for a tear.

The veteran was examined by VA in May 1996.  He reported that 
he had had no additional treatment since service.  He was 
working as a gardener.  He reported some difficulty with his 
work because of intermittent discomfort in the left knee.  He 
indicated that he had intermittent variable discomfort in the 
left knee, and he indicated that the symptoms more or less 
seemed to be generalized rather than over the medial lateral 
aspect of the knee.  He indicated that primarily he had 
problems with any activity that required rotation of the left 
knee.  The veteran walked normally with no evidence of a 
limp.  The visible appearance of the left knee was identical 
to the right.  There was no swelling or increased heat.  
There appeared to be low-grade tenderness that was not 
localized about the left knee.  The examiner was unable to 
make out any significant crepitation.  Reflexes were equal 
and active.  Sensation and circulation were normal.  The left 
calf was slightly smaller than the right.  Rotation tests 
were somewhat painful, but lateral stability was excellent.  
Anterior/posterior stability of the left knee was excellent.

The examiner reviewed films of a January 1996 X-ray 
examination.  The left knee was essentially normal except for 
some vague calcification, apparently in the lateral meniscus.  
Otherwise, the bones were of normal contour and there were no 
other abnormal soft tissue densities.  

The examiner noted that the veteran received no additional 
treatment since his partial meniscectomy in service.  He had 
been seen by a private physician, but "no specific treatment 
had been outlined."  The examiner commented that, currently, 
the veteran principally had problems related to rotational 
activities involving the left knee.  Otherwise the left knee 
was essentially normal.  There was full extension, but 
flexion was limited to 135 degrees in the left knee, as 
compared to 142 degrees on the right.  The veteran appeared 
to have some residuals related to the partial meniscectomy 
that interfered with rotational activities on the left knee.  
Otherwise the left knee appeared to be functioning in an 
essentially normal manner.  The current X-ray examination 
showed some degree of calcification, apparently on portions 
of the lateral meniscus.  The examiner did not think that any 
current treatment was indicated, but did recommend regular 
follow-up with the orthopedic department and mild anti-
inflammatory medication.

The veteran was next examined by the VA in October 1997.  The 
veteran complained of pain with increased walking and 
standing.  He stated that he could not walk or stand longer 
than two to four hours at a time without rest. He reported 
that he could not run or play basketball.

He also reported that he continued to work as a gardener.  
This employment required that he be on his feet continuously 
from one and one half to two hours, before sitting down while 
driving from one job to the next. He was not taking any 
medication or undergoing any type of treatment.

The precipitating factors of flare-ups of pain were prolonged 
walking, standing, or any strenuous activity.  He did not use 
crutches, a brace, or a cane.  He did rest until the pain 
subsides.  He had not had episodes of knee dislocation or 
recurrent subluxation.  He did not described swelling of the 
knee.

On physical examination, he was found to have a full range of 
motion.  The left knee quadriceps was 1/2 inch smaller than the 
right.  The medial and lateral collateral ligaments were 
stable to varus and valgus stress testing.  The knee had a 
range of motion from zero to 140 degrees.  The anterior and 
posterior drawer signs were normal.  Lachman's, pivot, and 
jerk tests were normal.  There was no swelling, evidence of 
erythema, or point tenderness.  X-ray examination of the knee 
revealed chondral calcinosis within the lateral compartment 
of the left knee.

The examiner's diagnosis was status post lateral meniscus 
tear of the left knee, and chondral calcinosis of the lateral 
compartment of the left knee.  The examiner noted that the 
veteran did objectively have chondral calcinosis of the 
lateral compartment, which substantiated his complaints of 
knee pain associated with prolonged activity.  He noted 
further that the pain was minimal to mild, depending on 
increased use that gave the veteran mild functional 
impairment associated with prolonged walking, standing, 
running, jumping, and heavy activity.  The examiner concluded 
that there were no constitutional findings of any 
inflammatory arthritis secondary to the chondral calcinosis 
noted on X-ray examination.

Analysis

The medical findings do not support a rating greater than 20 
percent, during any period since the effective date of 
service connection for the knee disability, based on severe 
recurrent subluxation or lateral instability.  The post 
service medical records do indicate that the veteran has, at 
times, experienced pain on use, but he has not reported any 
episodes of instability or subluxation.  In addition there 
were no findings of instability or subluxation during the 
examinations. Weighing the clinical findings and the 
veteran's reports of a fairly high level of activity; against 
the paucity of any evidence showing instability or 
subluxation, the Board concludes that the level of lateral 
instability or subluxation is no more than moderate.  Thus, 
the Board is unable to conclude that the evidence warrants a 
30 percent rating under that code.  38 C.F.R. § 4.71a, DC 
5257.

The Board also does not find that the evidence supports a 
compensable rating based upon limitation of extension or 
flexion of the knee. The normal range of motion in the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II (1998).  
The VA examinations showed a range of motion of from 0 to 135 
and 140 degrees without notation of pain, and did not 
indicate that during a flare-up, the range of flexion would 
be reduced.  The veteran has also made no such assertion.  
The applicable diagnostic code does not provide for a 
compensable evaluation, unless flexion is limited to 60 
degrees or less.  38 C.F.R. § 4.71a, DC 5260.  The veteran's 
knee flexes to over 70 degrees beyond that point, even during 
a flare-up of symptomatology.

Similarly, the veteran does not have limitation of extension 
that would meet the criteria for a compensable evaluation 
under the applicable criteria.  The veteran has consistently 
been found to have extension to zero degrees.  A compensable 
evaluation is not provided unless extension is limited to 10 
degrees or more.  38 C.F.R. § 4.71a, DC 5261.

When arthritis is confirmed on X-ray examination, and there 
is limitation of motion that is non-compensable under the 
diagnostic code for limitation of motion of the affected 
joint, a 10 percent rating is for application under DC 5003.  
The Board notes that there has been no X-ray or other 
evidence of arthritis in the left knee.  Thus the veteran 
would not meet the criteria for a separate evaluation based 
on arthritis.  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

As indicated above, the veteran's limitation of motion during 
flare-ups would not meet the criteria for an evaluation in 
excess of 10 percent.  The veteran has reported some 
functional impairment on strenuous use or prolonged walking 
or standing.  Given the minimal amount of objective 
functional impairment and the description of the pain from 
minimal to mild by the examiner, the Board does not find 
evidence of functional impairment that would warrant an 
evaluation in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59.

The medical findings do not show malunion or nonunion of the 
tibia and fibula due to the veteran's service-connected 
disorder.  38 C.F.R. § 4.71a, DC 5262.  

Finally, the veteran has not alleged, and the medical 
findings do not support, a finding that he has tender and 
painful surgical scars.  Thus, a separate rating due to 
tender and painful scarring from the veteran's knee surgeries 
is not warranted.  38 C.F.R. § 4.118, DC 7804 (1998).

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 20 percent for the left knee disability on the 
basis of recurrent subluxation or lateral instability, 
nonunion or malunion of the tibia or fibula, or limitation of 
motion of the left knee, including additional functional loss 
due to pain or other pathology.



ORDER

The claim of entitlement to an original disability rating in 
excess of 20 percent for residuals of a partial meniscectomy 
of the left knee is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

